Citation Nr: 0740641	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-07 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for retropatellar pain syndrome, right knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran served on active duty from July 2000 to March 
2003.

When this case was last before the Board of Veterans' Appeals 
(Board) in May 2006, it was remanded to the Department of 
Veterans Affairs (VA) Newark, New Jersey Regional Office (RO) 
for additional development.  A supplemental statement of the 
case was issued in August 2007, and the case was returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The May 2006 remand specified that the results of a January 
2005 VA examination of the veteran's right knee were unclear.  
It was directed that the veteran be scheduled for another VA 
examination for the purpose of determining the current 
severity of his right knee disorder.  At a minimum, the 
examiner was to have addressed current limitations of range 
of motion to include pain resulting in additional limitation; 
incoordination; fatigability; and recurrent instability or 
lateral subluxation of the right knee.  The veteran was 
subsequently afforded two VA examinations, one in August 2006 
within two weeks after arthroscopic surgery of his right 
knee, and the second in April 2007.  The report of the April 
2007 examination noted that there was extension to 0 degrees 
with pain, and flexion to 110 degrees with pain, but 
indicated that there was "no Deluca criteria."  The report 
also indicated that there was no instability.  

Significantly, the reports of the VA examinations noted above 
did not describe whether there was lateral subluxation, and 
did not provide an adequate description of the effect of pain 
on the veteran's range of motion.  Specifically, the report 
did not set out in terms of degrees the point in the 
veteran's right knee range of motion in which pain occurred.  
Further, there was no explanation given as to what was meant 
by the statement "no Deluca criteria."  The success of the 
veteran's claim turns upon the degree of limitation of both 
flexion and extension motion of the right knee, including 
such limitation due to pain.  There is also a possibility 
that the presence of instability and lateral subluxation 
could provide a higher rating.  If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon Board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.70.  The examination 
report, therefore, must be returned based upon its 
inadequacy, and for failing to comply with the Board's 
previous remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Finally, given that the veteran has recently 
undergone surgery of the right knee and that a recent x-ray 
study of that knee is not of record, such an x-ray study 
would be helpful to an assessment of the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA orthopedic 
examination of the veteran by an 
appropriate medical professional to 
determine the exact nature and extent of 
severity of the veteran's service-
connected right disability, rated as 
"retropatellar pain syndrome, right 
knee."  All indicated tests and studies 
should be performed, including range of 
motion studies, and x-ray studies.  Based 
upon examination of the veteran and review 
of his pertinent medical history, the 
examiner should provide an opinion as to 
the current level of impairment of the 
veteran's service-connected right knee 
disability.  At a minimum, with the use of 
a goniometer, the examiner must address 
current limitations of range of motion in 
terms of degrees, to include a description 
of the point in that range of motion at 
which pain occurs both on flexion and 
extension.  The examiner should 
specifically comment on the functional 
limitations, if any, due to pain, weakened 
movement, excess fatigability, or 
incoordination.  Whether there is likely 
to be additional functional limitation 
with pain on use or during flare-ups 
should be addressed.  The examiner must 
also describe the presence or absence of 
recurrent instability or lateral 
subluxation of the right knee, and if so 
whether it is slight, moderate, or severe.  
A complete rationale must be provided for 
all opinions expressed.

2.  After ensuring proper completion of 
all development, readjudicate the issue on 
appeal. If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


